Brooke, President.
Without giving any opinion on the merits, the court denies the appeal, on the ground, that the case more aptly comes under the 4th section of the act of 1827-8. c. 25. (Sess. Acts, p. 20.) amending the laws in relation to the jurisdiction of the court of appeals: whereby it is provided, that no appeal shall be granted from any interlocutory decree of a superiour court of chancery, except by the court of appeals; but that the courts of chancery, or *36jut^Ses thereof in vacation, may suspend the execution of any interlocutory decree, requiring the payment of money} 0r changing the possession and title of property, provided the party, desirous of appealing, shall enter into bond with sufficient surety, in the manner now prescribed by law, with condition reciting the interlocutory decree and the intention of the party to take an appeal so soon as a final der cree shall be made, and binding such party to pay all costs and damages, and the profits of the property recovered, in case the decree be affirmed, or the party fail to take or prosecute the appeal.

Appeal denied.